
	
		II
		111th CONGRESS
		1st Session
		S. 1408
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Menendez (for
			 himself, Mr. Reid, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  alternative energy investments and job creation.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the New Alternative Transportation
			 to Give Americans Solutions.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Promote the Purchase and Use of NGVs With an Emphasis on
				Heavy Duty Vehicles and Fleet Vehicles
					Sec. 101. Modification of alternative fuel credit.
					Sec. 102. Extension and modification of new qualified
				alternative fuel motor vehicle credit.
					Sec. 103. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
					Sec. 104. Natural gas vehicle bonds.
					Sec. 105. Modification of credit for purchase of vehicles
				fueled by compressed natural gas or liquified natural gas.
					Sec. 106. Modification of definition of new qualified
				alternative fuel motor vehicle.
					TITLE II—Promote production of NGVs by Original Equipment
				Manufacturers
					Sec. 201. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					TITLE III—Incentivize the Installation of Natural Gas Fuel Pumps
				at Service Stations and Depots and Domestic LNG Production Facilities for Small
				Energy Producers
					Sec. 301. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 302. Increase in credit for certain alternative fuel
				vehicle refueling properties.
					TITLE IV—Natural Gas Vehicles
					Sec. 401. Natural gas vehicles in Federal fleet.
					Sec. 402. Grants for natural gas vehicles research and
				development.
					Sec. 403. Sense of the Senate on EPA certification of NGV
				retrofit kits.
				
			IPromote the
			 Purchase and Use of NGVs With an Emphasis on Heavy Duty Vehicles and Fleet
			 Vehicles
			101.Modification of
			 alternative fuel credit
				(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) (relating to alternative
			 fuel credit) is amended by inserting , and December 31, 2019, in the
			 case of any sale or use involving compressed or liquefied natural gas)
			 after hydrogen.
				(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(d) is amended by inserting , and December 31, 2019, in
			 the case of any sale or use involving compressed or liquefied natural
			 gas) after hydrogen.
				(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
					(1)in subparagraph
			 (C)—
						(A)by striking
			 subparagraph (D) in subparagraph (C) and inserting
			 subparagraphs (D) and (E), and
						(B)by striking
			 and at the end thereof,
						(2)by striking the
			 period at the end of subparagraph (D) and inserting , and,
			 and
					(3)by inserting at
			 the end the following:
						
							(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving compressed or liquefied natural gas sold or
				used after December 31,
				2019.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				102.Extension and
			 modification of new qualified alternative fuel motor vehicle credit
				(a)In
			 generalParagraph (4) of
			 section 30B(k) (relating to termination) is amended by inserting
			 (December 31, 2019, in the case of a vehicle powered by compressed or
			 liquefied natural gas) before the period at the end.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				103.Allowance of
			 vehicle and infrastructure credits against regular and minimum tax and
			 transferability of credits
				(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) is amended by
			 striking and at the end of clause (vii), by striking the period
			 at the end of clause (viii) and inserting , and, and by
			 inserting after clause (viii) the following new clauses:
					
						(ix)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to new qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
						(x)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
						.
				(b)Personal
			 credits
					(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to new qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
								(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
									.
					(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
								(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the
				sum of the regular tax liability (as defined in section 26(b)) plus the
				tentative minimum tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
									.
					(c)Credits may be
			 transferred
					(1)Vehicle
			 creditsSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
						
							(11)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any new qualified alternative fuel motor vehicle which is
				capable of being powered by compressed or liquefied natural gas may transfer
				the credit allowed under this section by reason of subsection (e) with respect
				to such vehicle through an assignment to the seller or lessor of such vehicle.
				Such transfer may be revoked only with the consent of the Secretary.
								(B)Denial of
				double benefitNo assignment of a credit allowed under this
				section by reason of subsection (e) with respect to any new qualified
				alternative fuel motor vehicle which is capable of being powered by compressed
				or liquefied natural gas may be made under subparagraph (A) to a taxpayer who
				has claimed a credit under section 54G with respect to the financing of such
				vehicle.
								(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(2)Infrastructure
			 creditSubsection (e) of section 30C is amended by adding at the
			 end the following new paragraph:
						
							(7)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any qualified alternative fuel vehicle refueling property
				relating to compressed or liquefied natural gas may transfer the credit allowed
				under this section with respect to such property through an assignment to the
				seller or lessor of such property. Such transfer may be revoked only with the
				consent of the Secretary.
								(B)Denial of
				double benefitNo assignment of a credit allowed under this
				section by reason of subsection (e) with respect to any qualified alternative
				fuel vehicle refueling property relating to compressed or liquefied natural gas
				may be made under subparagraph (A) to a taxpayer who has claimed a credit under
				section 54G with respect to the financing of such property.
								(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
				104.Natural gas
			 vehicle bonds
				(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 (relating to qualified tax credit bonds) is
			 amended by adding at the end the following new section:
					
						54G.Natural gas
				vehicle bonds
							(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
								(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
								(2)the bond is
				issued by a governmental body,
								(3)the issuer
				designates such bond for purposes of this section, and
								(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
								(b)Limitation on
				amount of bonds designated
								(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
								(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
								(3)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
								(c)Special rules
				relating to expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
									(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
									(C)such projects
				will be completed with due diligence and such available project proceeds will
				be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
								(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
								(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State or Indian tribal government, or any political
				subdivision thereof.
							(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
								(1)1 or more new qualified alternative fuel
				motor vehicles which are capable of being powered by compressed or liquefied
				natural gas (within the meaning of section 30B(e)(4)), or
								(2)1 or more qualified alternative fuel
				vehicle refueling properties which are used to store and or dispense compressed
				or liquefied natural gas (within the meaning of section 30C(c)).
								(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2019.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 54A(d) is amended by striking or at the end of
			 subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)a natural gas
				vehicle
				bond,
							.
					(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
						
							(vi)in the case of a
				natural gas vehicle bond, a purpose specified in section
				54G(a)(1).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 54G. Natural gas vehicle
				bonds.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				105.Modification of
			 credit for purchase of vehicles fueled by compressed natural gas or liquified
			 natural gas
				(a)Increase in
			 creditParagraph (2) of
			 section 30B(e) (relating to applicable percentage) is amended to read as
			 follows:
					
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any new qualified alternative fuel motor vehicle
				is—
							(A)except as provided in subparagraphs (B) and
				(C)—
								(i)50 percent,
				plus
								(ii)30 percent, if
				such vehicle—
									(I)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				make and model year vehicle (other than a zero emission standard), or
									(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that make and model year vehicle (other than a zero emission
				standard),
									(B)80 percent, in the case of vehicles that
				are only capable of operating on compressed natural gas or liquefied natural
				gas, or mix-fuel vehicles which are capable of operating on compressed or
				liquefied natural gas, and
							(C)50 percent, in the
				case of vehicles described subsection (e)(4)(A)(i)(II).
							For
				purposes of the preceding sentence, in the case of any new qualified
				alternative fuel motor vehicle which weighs more than 14,000 pounds gross
				vehicle weight rating, the most stringent standard available shall be such
				standard available for certification on the date of the enactment of the Energy
				Tax Incentives Act of
				2005..
				(b)Higher
			 incremental cost limits for natural gas vehiclesSubsection (e) of section 30B (relating to
			 new qualified alternative fuel motor vehicle credit) is amended by adding at
			 the end the following new paragraph:
					
						(6)Higher
				incremental cost limits for natural gas vehiclesIn the case of new qualified alternative
				fuel motor vehicles with respect to vehicles powered by compressed or liquefied
				natural gas, paragraph (3) shall be applied—
							(A)in subparagraph
				(A) by substituting $12,500 for $5,000,
							(B)in subparagraph (B) by substituting
				$20,000 for $10,000,
							(C)in subparagraph (C) by substituting
				$50,000 for $25,000, and
							(D)in subparagraph (D) by substituting
				$80,000 for
				$40,000.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				106.Modification of
			 definition of new qualified alternative fuel motor vehicle
				(a)In
			 generalClause (i) of section 30B(e)(4)(A) (relating to
			 definition of new qualified alternative fuel motor vehicle) is amended to read
			 as follows:
					
						(i)which—
							(I)is only capable of
				operating on an alternative fuel, or
							(II)is capable of operating on compressed or
				liquefied natural gas and gasoline or diesel fuel, but in no case shall such
				vehicle have an operating range of less than 200 miles on compressed or
				liquefied natural
				gas.
							.
				(b)Conversions and
			 repowersParagraph (4) of
			 section 30B(e) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Conversions and
				repowers
							(i)In
				generalThe term new qualified alternative fuel motor
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on an alternative fuel as it was not previously
				capable of operating on an alternative fuel.
							(ii)Treatment as
				newA vehicle which has been converted to operate on an
				alternative fuel shall be treated as new on the date of such conversion for
				purposes of this section.
							(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IIPromote
			 production of NGVs by Original Equipment Manufacturers
			201.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
				(a)Deduction for
			 manufacturing facilitiesPart VI of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to itemized deductions for
			 individuals and corporations) is amended by inserting after section 179E the
			 following new section:
					
						179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
							(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
							(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
								(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
								(2)50 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
								(c)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
								(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
									(A)the original use
				of which commences with the taxpayer,
									(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2020, and
									(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
									(2)Qualified
				property
									(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
										(i)any new qualified
				alternative fuel motor vehicle which is capable of being powered by compressed
				or liquefied natural gas (within the meaning of section 30B(e)(4)), or
										(ii)any eligible
				component.
										(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a new qualified
				alternative fuel motor vehicle.
									(e)Special rule
				for dual use property
								(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
									(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
									(B)the percentage of
				property expected to be produced which is not so described.
									(2)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the purpose of this
				subsection.
								.
				(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 (relating
			 to credit for prior year minimum tax liability) is amended by adding at the end
			 the following new subsection:
					
						(g)Election To
				treat amounts attributable to qualified manufacturing facility
							(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
								(A)35 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
								(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
								(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
								(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
								(B)who does not make
				an election under section 179F(c), and
								(C)who makes an
				election under this subsection.
								(4)Other
				definitions and special rules
								(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
								(B)Special rule
				for dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
									(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
									(ii)the percentage
				of property expected to be produced which is not qualified property.
									(C)Election
									(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
									(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
									(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIIIncentivize the
			 Installation of Natural Gas Fuel Pumps at Service Stations and Depots and
			 Domestic LNG Production Facilities for Small Energy Producers
			301.Extension and
			 modification of alternative fuel vehicle refueling property credit
				(a)In
			 generalSubsection (g) of
			 section 30C is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)in the case of
				property relating to compressed or liquefied natural gas, after December 31,
				2019,
				and
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
				302.Increase in
			 credit for certain alternative fuel vehicle refueling properties
				(a)In
			 generalSubsection (b) of section 30C is amended to read as
			 follows:
					
						(b)LimitationThe credit allowed under subsection (a)
				with respect to all qualified alternative fuel vehicle refueling property
				placed in service by the taxpayer during the taxable year at a location shall
				not exceed—
							(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
							(2)in the case of a
				compressed natural gas, or liquefied natural gas, the lesser of—
								(A)50 percent of such
				cost, or
								(B)$100,000,
				and
								(3)$2,000 in any
				other
				case.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2010.
				IVNatural Gas
			 Vehicles
			401.Natural gas
			 vehicles in Federal fleetWhen
			 complying with mandatory Federal fleet alternative fuel vehicle purchase
			 requirements, Federal agencies shall purchase dedicated alternative fuel
			 vehicles unless the agency can show that alternative fuel is unavailable or
			 purchasing such vehicles would be impractical.
			402.Grants for
			 natural gas vehicles research and development
				(a)In
			 generalThe Secretary of
			 Energy may make grants to original equipment manufacturers of light duty and
			 heavy duty natural gas vehicles for the development of engines that reduce
			 emissions, improve performance and efficiency, and lower cost.
				(b)LimitationThe
			 aggregate amount of grants under subsection (a) for any fiscal year shall not
			 exceed $30,000,000.
				403.Sense of the
			 Senate on EPA certification of NGV retrofit kitsIt is the sense of the Senate that the
			 Environmental Protection Agency should streamline the process for certification
			 of natural gas vehicle retrofit kits to promote energy security while still
			 fulfilling the mission of the Clean Air Act.
			
